DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Estimating Parameter and Kernel Functions by Incorporating Machine and Repetitive Learning
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burges USPN 6,112,195 in view of Owechko et al USPN 8,645,294.
Regarding claims 1, 10 and 11
Burges teaches 

    PNG
    media_image1.png
    53
    631
    media_image1.png
    Greyscale

(column 5, line 32, given the general solution to the system of equations (10), construction of a kernel function remains. It may not be possible to simply substitute any F in equation (13) for K in equation (1), since the set of functions K may have further constraints placed on them by the particular method being used, for example, their dependence on the parameter set p.sub.q. However, such constraints are easily satisfied, since the only requirement on the F's is that they are differentiable);


    PNG
    media_image2.png
    60
    614
    media_image2.png
    Greyscale

(column 5, line 12, where u.sub.0, . . . , u.sub.n-r-1 are the set of independent integrals of the system of equations (10) and F is any C.sup.1 (i.e., differentiable) function (for reasons that will become clear below, the vector components are indexed starting with index 0). Now, the recipe for finding the complete set is clear: one generates new operators by computing commutators of the existing set of operators, and stops when either one has found a complete set, or when r&gt;n);


    PNG
    media_image3.png
    54
    609
    media_image3.png
    Greyscale

(column 5, line 20, note that this gives us capacity control exactly where we want it. For example, for a set of commuting symmetries (i.e., all C.sub.ijk vanish), the number of degrees of freedom in the problem is reduced by exactly the number of symmetries imposed);

    PNG
    media_image4.png
    61
    650
    media_image4.png
    Greyscale

(column 3, line 40,in accordance with the inventive concept, it is preferable to choose a class of kernels so that .rho.(x, y) is close to zero if y is a transform of x along some symmetry direction. If y=x+dx, then ##EQU3## where we define .differential..sub.i .tbd..differential./.differential.x.sub.i. Requiring that this be zero for all a.sub.q gives: ##EQU4## Note that for a particular problem, for which the a.sub.q are known to satisfy certain constraints, equation (4) may be more restrictive than is necessary to ensure that d.rho.=0, but in this work no such assumption about a.sub.q is made);


    PNG
    media_image5.png
    82
    651
    media_image5.png
    Greyscale

(column 6, line 12, in this section, a detailed example is provided in the context of pattern recognition using an illustrative example of vertical translation invariance with cyclic boundary conditions. A cyclic boundary condition simply means that each image wraps around, e.g., if a column of pixels is "shifted up" one pixel, the top pixel "wraps-around" to the bottom.  Consider an image of N rows and one column. Cyclic boundary conditions are imposed to simplify the analysis. Here, the local invariance is a shift of up to one pixel, i.e., .alpha. is between zero and one (larger shifts could be handled by extending the analysis below). In this case the transformations take the form: x'.sub.i =(1-.alpha.)x.sub.i +.alpha.x.sub.(i+1),i=0, . . . ,N-1. Burges doesn’t teach explicitly, however Owechko et al teaches 


    PNG
    media_image6.png
    105
    642
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    96
    627
    media_image7.png
    Greyscale
(column 10, line 1, the objective function J({right arrow over (x)}.sub.i(t)) is then evaluated 316 at the location of every swarm particle {right arrow over (x)}.sub.i(t)=[.theta..sub.i(t) t.sub.x,i(t) t.sub.y,i(t)].sup.T at an iteration t for a particle i, and the individual best and swarm best values are updated. The swarm best, defined as (J({right arrow over (x)}.sub.i(t))), is then compared with I.sub.max 318. If the swarm best reaches within errGoal (errGoal&gt;0) of I.sub.max, where errGoal represents a chosen threshold, the registration is considered complete. For instance, as illustrated in FIG. 3, if abs((J({right arrow over (x)}.sub.i(t)))-I.sub.max).ltoreq.errGoal, the particle location for achieving the swarm best, represented by (J({right arrow over (x)}.sub.i(t))), is the solution 320, where abs represents the absolute value of the given expression and arg max denotes the argument of the maximum, or the set of points of the given argument for which the value of the given expression attains its maximum value. Otherwise, the process proceeds with the next iteration 322 of updating swarm particles 314 according to the PSO update equations. The process of updating the locations of the swarm particles 314 and evaluating J({right arrow over (x)}.sub.i(t)) 316 continues until a preset number of iterations has been reached (e.g., t&gt;max iterations) 324. If the preset maximum number of iterations is reached, it is concluded that the PSO did not converge and the registration has failed 326) and (column 11, line 55, In the application of image registration described in the present invention, the objective function surface near the peak has a certain width in each dimension. Particles moving too fast may miss the chance of landing in the peak region during the update. Therefore, a limit to the speed of a particle in each of the particle's dimensions, or parameters, is imposed before using the speed vector to update the swarm particle position according to the PSO update equations. Thus, &gt;.function..rarw.&gt;.function.&gt; ##EQU00006## where the operator .left brkt-top..cndot..right brkt-bot. defines a vector component-wise limiting operation such that the result of {right arrow over (c)}=.left brkt-top. .right brkt-bot..sub.{right arrow over (b)} ({right arrow over (b)}={b.sub.j|b.sub.j&gt;0, .A-inverted.j}) is defined as:.times..times.&gt;.times..times.&lt;.A-inverted. ##EQU00007## The PSO update equations then become: &gt;.function..times.&gt;.function..times..function.&gt;.function.&gt;.fu- nction..times..function.&gt;.times.&gt;.function.&gt; ##EQU00008## &gt;.function.&gt;.function..chi..times.&gt;.function. ##EQU00008.2## where {right arrow over (v)}.sub.max is a vector of (positive) particle speed limits. The registration parameter space in the present invention is then: &gt;.theta..times..times..times..times..times. ##EQU00009## where each of the vector components of {right arrow over (v)}.sub.max is equal to half of the normalized peak width of the objective function surface along the corresponding dimension, which is empirically determined as follows. For v.sub.x max and v.sub.y max, the dimension is equal to the ratio of the test image window size to the reference image size in x and y, respectively. For v.sub..theta. max, it is 1.5 times the average of two angles divided by 2.pi.. One angle is spanned by the test window width (size in x) at a distance of half the height of the reference image. The other spanned by the test window height (size in y) at a distance of half the width of the reference image. These estimates are dependent on how the input images are blurred; the above estimates are based on using a Gaussian kernel of size 22.times.22 pixels with a standard deviation of 1.5. Note that in the above, the {right arrow over (v)}.sub.max components are all expressed in normalized parameter space as are the PSO update equations). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate evaluate the different value between new and old data. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into parameter estimation by applying machine leaning techniques to find oud threshold value and compare with new data samples.

Regarding claim 3
Owechko et al teaches 

    PNG
    media_image8.png
    60
    599
    media_image8.png
    Greyscale

(column 6, line 15, the present invention formulates image registration as a search problem, using particle swarm optimization (PSO) to guide the search for a set of consistent registration transform parameters for the transformation model. PSO is a search algorithm that can be used to optimize any objective function in multi-dimensional space efficiently and is naturally parallelizable. PSO is a simple yet powerful population-based algorithm that is effective for optimization of a wide range of functions as described by Eberhart and Shi (see Literature Reference No. 1). PSO models the exploration of a multi-dimensional solution space by a "swarm" of software agents, or particles, where the success of each agent has an influence on the dynamics of other members of the swarm. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate algorithm for calculation.  The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into degrees of kernel and to use algorithm for parameter estimation up to certain degree.

Regarding claim 4
Burges teaches 

    PNG
    media_image9.png
    87
    650
    media_image9.png
    Greyscale

(column 10, line 1, these are independent equations, since the matrix of coefficients is of rank n-1 for some choices of the x.sub.i. Finally, it is straightforward to check that all the operators appearing in equation (40-43) commute, so this set of n-1 PDEs forms a complete set. Thus, it has only one integral solution. By substitution it is easily checked that u(x)=.SIGMA..sub.i x.sub.i is a solution; thus the general solution takes the form F(.SIGMA..sub.i x.sub.i), where F.di-elect cons.C.sup.1. This completes the proof of the theorem. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate matrix for calculation and place the data in position.  The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching for N degree to calculate the data and matrix can represent data, and they can also represent mathematical equations. 

Regarding claims 5
Burges teaches 

    PNG
    media_image10.png
    106
    621
    media_image10.png
    Greyscale

(column 5, line 40, for example, for support vectors machines, the kernels take the form K(s.sub.q, x), where the s.sub.q are the support vectors (which have dimension equal to that of x). There are two constraints on the form the kernels may take: they must be symmetric, K(x, y) =K(y,x) .A-inverted.x, y in .di-elect cons.R.sup.n, and they must satisfy Mercer's positivity constraint (e.g., see, B. E. Boser, I. M. Guyon, and V. Vapnik, Extracting support data for a given task, in U. M. Fayyad and R. Uthurusame, editors, Proceedings, First International Conference on Knowledge Discovery & Data Mining, AAAI Press, Menlo Park, Calif., 1995; and R. Courant and D. Hilbert, Methods of Mathematical Physics, Interscience, 1953) namely .intg.K(x,y)g(x)g(y)dxdy&gt;0.A-inverted.g.di-elect cons.L.sup.2, .intg.(g(x)).sup.2 dx&gt;0).

Allowable Subject Matter
Claims 2 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
US 9715723 B2 Shlain et al teaches Optimization Of Unknown Defect Rejection For Automatic Defect Classification
US 9652722 B1 Narsky teaches Methods And Systems For Robust Supervised Machine Learning
US 5950146 A Vapnik teaches Support Vector Method For Function Estimation

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191